Case 6:20-cv-00026-SEH Document 17 Filed 03/05/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

 

HELENA DIVISION

RACHEL COTTRELL,

Plaintiff, No. CV 20-26-H-SEH
VS.

ORDER

ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY,

Defendant.

 

On July 7, 2020, the Court issued its Order,' which recited, in part:

Expert reports will be required from treating
physicians if testimony to be offered will include any
opinions not fully expressed in the physician’s medical
records.

8. Separate written disclosures of all non-
retained experts (expert witnesses not obliged to provide
a Fed. R. Civ. P. 26(a)(2)(B) written report) are required.
Such disclosures must address and include all
information required by Fed. R. Civ. P. 26(a)(2)(A) and
(C) and shall include:

 

' Doc. 10.
Case 6:20-cv-00026-SEH Document17 Filed 03/05/21 Page 2 of 2

a. A separate statement of each opinion
to be offered.

b. Specific identification of and source
citations to facts or data considered,
referenced, or relied upon by the witness in
forming the each of the opinions expressed.
Copies of all documents and data
considered, referenced, or relied upon shall
be attached as exhibits to the written
disclosure when filed.

C. A separate statement of the bases and
reasons for each of the opinions.

Plaintiff's disclosure of non-retained experts identified in Doc. 16 does not
comply with the Court’s Order.”

ORDERED:

Plaintiff shall, on or before March 12, 2021, file an amended disclosure of
non-retained experts complying with the Court’s July 7, 2020, Order.’

DATED this .$ day of March, 2021.

AM E. HADDON
United States District Judge

 

2 Doc. 10.

3 Doc. 10.
